Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
This action is responsive to Applicant’s amendment/remarks filed 01/14/2021.  Claims 14, 17, 18, and 21-39 are currently pending.
The IDS statement filed 01/14/2021 has been considered.  An initialed copy accompanies this action.
Response to Amendment
The rejections under 35 U.S.C. 103 as being unpatentable based on Gross et al. (US 8,559,010) in view of Heimann et al. (US 6,010,985) as previously set forth in the Office action mailed 10/14/2020 are maintained, and have been revised to reflect the change(s) in claim scope made by Applicant’s present claim amendment.  See the 103 rejections, below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 17, 18, 21, 25, 27, 28 and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8,559,010, hereinafter Gross) in view of Heimann et al. (US 6,010,985, hereinafter Heimann).
	As to claim 14, Gross teaches a method for testing a metal structure for corrosion (method of corrosion inspection of a structure, abstract; the structure is clearly a metal structure since Gross further teaches examples of the structural assembly are well-known metal-containing structures, e.g., aircraft, vehicles, buildings, etc., col. 1 lines 14-19 and col. 4 lines 29-53), where the metal structure is equipped with a device/metal structure comprising a light-transmissive element and a coating agent applied onto a surface of the metal structure (a structural assembly including the structure, a coating disposed upon the structure and a fiber optic sensing network configured to detect change in optical properties of the coating in response to corrosion, col. 2 lines 41-59), wherein the coating is light-transmissive and further comprises an indicator which reacts to the presence of corrosion on the metal surface by modifying its absorption spectrum within the range of ultraviolet, visible or infrared light (the coating is configured to change in color or to luminesce in response to corrosion, col. 3 lines 2-7; see also col. 4 line 56 to col. 5 line 8 which describe the change in color are in visible and non-visible spectrums of light), and wherein the light-transmissive element is provided in the form of an optical wave guide having a boundary surface between the light-transmissive element/itself and the corrosion protection agent (the fiber optic network, described above; the optical fibers are in optical communication with the coating, col. 3 lines 5-9).  Gross teaches the method of testing for corrosion comprises coupling a light beam into the light-transmissive element of the device (optical signals are delivered into the optical fibers, col. 3 lines 38-41), reflecting at least a portion of the light beam at said boundary surface (the coating is exposed to the optical signals along locations of the optical fiber, col. 3 lines 24-56 and col. 5 lines 15-17 and 32-58) back into the light-transmissive element and coupling the light beam out of the light-transmissive element (returning the optical signals via the optical fibers, col. 3 lines 38-41), and detecting the coupled-out light beam (a sensor/optical detector configured to receive the responsive optical signals following interaction of the optical signals with the coating, col. 3 lines 13-20 and col. 6 lines 14-22).  Gross broadly teaches the coating is in the form of a paint, primer or any other coating material suitable for applying to the surface (col. 4 lines 56-60). 
Gross fails to teach the coating agent is specifically a corrosion protection agent comprising an oil, a fat or a wax as an organic component, and is thixotropic.
However, Heimann teaches a gel or grease composition for imparting improved corrosion resistance suitable for coating metallic structures susceptible to corrosion, including wires and strands as well as automotive/vehicle uses (abstract and col. 2 lines 24-50).  The composition comprises a base oil (col. 2 line 51 to col. 3 line 14), i.e. an organic component including an oil, and a thickener with the base oil to form a grease or gel (col. 3 line 23-24).  Heimann teaches the thickener component produces a semi-fluid or solid structure to the grease/gel (col. 3 line 24-25), meaning the grease/gel is rendered thixotropic by the addition of the thickener and the thickener is a thixotropic agent.  Heimann further teaches any additive may be incorporated into the grease/gel to achieve desired properties (col. 8 lines 52-53). 
Thus, at the time of the effective filing date it would have been obvious to provide the corrosion resistant gel/grease-based composition taught by Heimann as the base composition of the coating material having an indicator/optical properties that change in response to corrosion and suitable for applying to the surface of Gross in order to obtain a composition capable of sufficiently coating a metallic structure, such as a wire, strand, vehicle, etc., susceptible to corrosion having improved corrosion protective and resistive properties.  
The combination of Gross in view of Heimann meets the claimed optical density of the light-transmissive element at the boundary surface is higher than the optical density of the corrosion protective agent at said boundary surface (Gross teaches testing/inspecting for corrosion of a metal surface by exposing a coating material to optical signals along gratings/locations of a coincident optical fiber and returning these optical signals via the optical fibers for measurement, i.e., reflect optical signals of a light beam at a boundary surface between the optical fiber and coating material, col. 3 lines 24-56 and col. 5 lines 15-58, where an organic fluorescent indicator is provided into the coating material, col. 4 line 54 to col. 5 line 8, where the coating material comprises an organic base oil provided from the teachings of Heimann for increased corrosion protective/resistive properties, described above; it is also noted that Applicant has disclosed on page 14 of the original specification that there must be a relative optical density of the light transmissive element having a higher optical density relative to the boundary surface/coating in order for reflection to occur, such as also in the case of the prior art, here; In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979), Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)).  
As to claims 17 and 18, the combination of Gross in view of Heimann meets the claimed metal structure being a prestressing steel in the form of a strand (Heimann teaches the composition is suitable for coating wires and strands, described above, and further teaches steel as a suitable metal to be coated and protected from corrosion, see at least col. 12 lines 43-67 and col. 28 lines 37-42, which means steel strands are envisaged by the combination of references).
As to claim 21, Gross teaches the indicator reacts to the presence of corrosion on the metal surface by changing its color (the coating is configured to have optical properties that change in response to corrosion, including changing in color or luminescing in response to corrosion, by the inclusion of a material/indicator, col. 4 line 60 to col. 5 line 8).
As to claims 25, 31 and 32, although Gross in view of Heimann fail to explicitly teach the corrosion protection/coating agent is thixotropic within the temperature ranges -25 to 80°C, -10 to 50°C and -5 to 30°C, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed thixotropic, i.e., flowable or shear thinning, properties from the combination of Gross in view of Heimann because Heimann further teaches the thickener is combined with the base oil in a relative amount such that a semi-fluid, i.e. flowable, material is produced (col. 3 lines 23-25 and 40-47 and col. 5 lines 18-34), meaning a person of ordinary skill in the art could vary and optimize the amount of thickener provided to the base oil to affect the thixotropic properties of the grease/gel. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 27, Gross in view of Heimann meets the claimed organic base oil being selected from groups I to V since a base oil is included in the grease/gel coating composition provided by Heimann to the coating agent of Gross, as described above, and any “base oil” is, by definition known to a person of ordinary skill in the art, within one of group I, II, III, IV or V categories defined by the American Petroleum Institute.
As to claim 28, Gross in view of Heimann teaches the corrosion protection agent further comprises a corrosion inhibitor and/or antioxidant (Heimann further teaches rust inhibitors and antioxidants are suitable additives for the grease/gel composition, col. 8 line 52 to col. 9 line 11).
As to claim 30, Gross teaches the light-transmissive element is a light-transmissive fiber (optical fiber), as described above.
As to claim 33, Gross further teaches the optical fiber comprises gratings along the optical fiber to expose the coating to optical signals so as to propagate and redirect light and responsive optical signals back into and along the optical fiber to the sensor, which reads on the claimed “totally reflected” light beam at the boundary surface.  Applicant’s discussion on page 14 of the original specification regarding “the term ‘total reflection’ is thus to be understood according to a practical interpretation, as is obvious to the person skilled in the art” is merely an idealized concept since a portion of “reflected radiation will always be lose due to absorption” is noted.  
As to claim 34, Gross further teaches at least a portion of the light-transmissive element extends through the corrosion protection agent along a longitudinal axis of the metal structure (the optical fiber(s) are mounted, e.g., extending into and/or through the structure, and/or attached to the coated structure (col. 5 lines 19-28 and col. 8 lines 49-52).
As to claim 35, the combination of Gross in view of Heimann meets the claimed portion of the indicator is dissolved in the organic component of the corrosion protection agent (Gross teaches providing an organic fluorescent indicator into the coating material, col. 4 line 54 to col. 5 line 8, which comprises an organic base oil provided from the teachings of Heimann, described above).  
As to claims 36 and 37, the combination of Gross in view of Heimann meets the claimed organic component being a base oil being selected from groups II to V or groups II and III as defined by the American Petroleum Institute since Heimann teaches exemplary base oil species included in the grease/gel coating composition which meet and encompass group II and group III base oils (at least mineral oil, e.g., naphthenic mineral and/or paraffinic mineral oil are exemplary species of base oils for the lubricating grease, col. 2 lines 51-53 and col. 5 lines 59-61 of Heimann). 
	As to claim 38, Gross teaches a method for testing a metal structure for corrosion (method of corrosion inspection of a structure, abstract; the structure is clearly a metal structure since Gross further teaches examples of the structural assembly are well-known metal-containing structures, e.g., aircraft, vehicles, buildings, etc., col. 1 lines 14-19 and col. 4 lines 29-53), where the metal structure is equipped with a device/metal structure comprising a light-transmissive element and a coating agent applied onto a surface of the metal structure (a structural assembly including the structure, a coating disposed upon the structure and a fiber optic sensing network configured to detect change in optical properties of the coating in response to corrosion, col. 2 lines 41-59), wherein the coating is light-transmissive and further comprises an indicator which reacts to the presence of corrosion on the metal surface by modifying its absorption spectrum within the range of ultraviolet, visible or infrared light (the coating is configured to change in color or to luminesce in response to corrosion, col. 3 lines 2-7; see also col. 4 line 56 to col. 5 line 8 which describe the change in color are in visible and non-visible spectrums of light), and wherein the light-transmissive element is provided in the form of an optical wave guide having a boundary surface between the light-transmissive element/itself and the corrosion protection agent (the fiber optic network, described above; the optical fibers are in optical communication with the coating, col. 3 lines 5-9).  Gross teaches the method of testing for corrosion comprises coupling a light beam into the light-transmissive element of the device (optical signals are delivered into the optical fibers, col. 3 lines 38-41), reflecting at least a portion of the light beam at said boundary surface (the coating is exposed to the optical signals along locations of the optical fiber, col. 3 lines 24-56 and col. 5 lines 15-17 and 32-58), coupling the light beam out of the light-transmissive element (returning the optical signals via the optical fibers, col. 3 lines 38-41), and detecting the coupled-out light beam (a sensor/optical detector configured to receive the responsive optical signals following interaction of the optical signals with the coating, col. 3 lines 13-20 and col. 6 lines 14-22).  Gross broadly teaches the coating is in the form of a paint, primer or any other coating material suitable for applying to the surface (col. 4 lines 56-60). 
Gross fails to teach the coating agent is specifically a corrosion protection agent comprising an oil, a fat or a wax as an organic component, and is thixotropic.
However, Heimann teaches a gel or grease composition for imparting improved corrosion resistance suitable for coating metallic structures susceptible to corrosion, including wires and strands as well as automotive/vehicle uses (abstract and col. 2 lines 24-50).  The composition comprises a base oil (col. 2 line 51 to col. 3 line 14), i.e. an organic component including an oil, and a thickener with the base oil to form a grease or gel (col. 3 line 23-24).  Heimann teaches the thickener component produces a semi-fluid or solid structure to the grease/gel (col. 3 line 24-25), meaning the grease/gel is rendered thixotropic by the addition of the thickener and the thickener is a thixotropic agent.  Heimann further teaches any additive may be incorporated into the grease/gel to achieve desired properties (col. 8 lines 52-53). 
Thus, at the time of the effective filing date it would have been obvious to provide the corrosion resistant gel/grease-based composition taught by Heimann as the base composition of the coating material having an indicator/optical properties that change in response to corrosion and suitable for applying to the surface of Gross in order to obtain a composition capable of sufficiently coating a metallic structure, such as a wire, strand, vehicle, etc., susceptible to corrosion having improved corrosion protective and resistive properties.  The combination of Gross in view of Heimann meets the claimed portion of the indicator is dissolved in the organic component of the corrosion protection agent (Gross teaches providing an organic fluorescent indicator into the coating material, col. 4 line 54 to col. 5 line 8, which comprises an organic base oil provided from the teachings of Heimann, described above) during “these four steps” which is interpreted as meaning the coupling steps, reflecting step, and detecting step.  
As to claim 39, Gross teaches a method for testing a metal structure for corrosion (method of corrosion inspection of a structure, abstract; the structure is clearly a metal structure since Gross further teaches examples of the structural assembly are well-known metal-containing structures, e.g., aircraft, vehicles, buildings, etc., col. 1 lines 14-19 and col. 4 lines 29-53), where the metal structure is equipped with a device/metal structure comprising a light-transmissive element and a coating agent applied onto a surface of the metal structure (a structural assembly including the structure, a coating disposed upon the structure and a fiber optic sensing network configured to detect change in optical properties of the coating in response to corrosion, col. 2 lines 41-59), wherein the coating is light-transmissive and further comprises an indicator which reacts to the presence of corrosion on the metal surface by modifying its absorption spectrum within the range of ultraviolet, visible or infrared light (the coating is configured to change in color or to luminesce in response to corrosion, col. 3 lines 2-7; see also col. 4 line 56 to col. 5 line 8 which describe the change in color are in visible and non-visible spectrums of light), and wherein the light-transmissive element is provided in the form of an optical wave guide having a boundary surface between the light-transmissive element/itself and the corrosion protection agent (the fiber optic network, described above; the optical fibers are in optical communication with the coating, col. 3 lines 5-9), wherein at least a portion of the light-transmissive element extends through the corrosion protection agent along a longitudinal axis of the metal structure (the optical fiber(s) are mounted, e.g., extending into and/or through the structure, and/or attached to the coated structure (col. 5 lines 19-28 and col. 8 lines 49-52).  Gross teaches the method of testing for corrosion comprises coupling a light beam into the light-transmissive element of the device (optical signals are delivered into the optical fibers, col. 3 lines 38-41), reflecting at least a portion of the light beam at said boundary surface (the coating is exposed to the optical signals along locations of the optical fiber, col. 3 lines 24-56 and col. 5 lines 15-17 and 32-58), coupling the light beam out of the light-transmissive element (returning the optical signals via the optical fibers, col. 3 lines 38-41), and detecting the coupled-out light beam (a sensor/optical detector configured to receive the responsive optical signals following interaction of the optical signals with the coating, col. 3 lines 13-20 and col. 6 lines 14-22).  Gross broadly teaches the coating is in the form of a paint, primer or any other coating material suitable for applying to the surface (col. 4 lines 56-60). 
Gross fails to teach the coating agent is specifically a corrosion protection agent comprising an oil, a fat or a wax as an organic component, and is thixotropic.
However, Heimann teaches a gel or grease composition for imparting improved corrosion resistance suitable for coating metallic structures susceptible to corrosion, including wires and strands as well as automotive/vehicle uses (abstract and col. 2 lines 24-50).  The composition comprises a base oil (col. 2 line 51 to col. 3 line 14), i.e. an organic component including an oil, and a thickener with the base oil to form a grease or gel (col. 3 line 23-24).  Heimann teaches the thickener component produces a semi-fluid or solid structure to the grease/gel (col. 3 line 24-25), meaning the grease/gel is rendered thixotropic by the addition of the thickener and the thickener is a thixotropic agent.  Heimann further teaches any additive may be incorporated into the grease/gel to achieve desired properties (col. 8 lines 52-53). 
Thus, at the time of the effective filing date it would have been obvious to provide the corrosion resistant gel/grease-based composition taught by Heimann as the base composition of the coating material having an indicator/optical properties that change in response to corrosion and suitable for applying to the surface of Gross in order to obtain a composition capable of sufficiently coating a metallic structure, such as a wire, strand, vehicle, etc., susceptible to corrosion having improved corrosion protective and resistive properties.  

Claims 17, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8,559,010, hereinafter Gross) in view of Heimann et al. (US 6,010,985, hereinafter Heimann) as applied to claims 14, 17, 18, 21, 25, 27, 28 and 30-39 above, and further in view of Fuse (WO 2013/0066315 A1).
The disclosure of Gross in view of Heimann is relied upon as set forth above. 
Alternatively regarding claims 17 and 18, in the event the combination of Gross in view of Heimann fails to sufficiently meet the claimed metal structure being a prestressing steel in the form of a strand, Fuse teaches prestressing steel strands (cables and ropes) are suitable metal structures for providing optical fibers and corrosion protective gels therein to facilitate monitoring of the cable’s structural/functional integrity (abstract, para. 0003-0007, 0036 and 0045). 
Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide a prestressing steel strand as taught by Fuse as the metal structure to be protected and tested by the method of Gross in view of Heimann described above.
As to claim 29, Gross in view of Heimann teach the corrosion protection agent is located on (coating) the metal structure, as described above. 
Although Gross in view of Heimann fail to teach the metal structure is surrounded by a sheath where the corrosion protective agent is located between the sheath and metal structure, Fuse teaches providing a protective plastic coating as an outer coating, i.e., sheath, (para. 0007 and 0044) in order to protect an underlying metallic wire/set of wire strands containing optical fibers therein and a corrosion protective gel structure to facilitate monitoring of the wire’s structural/functional integrity (abstract, para. 0003-0007 and 0045).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a protective plastic outer coating, i.e., sheath, as taught by Fuse on the outer coating of the metal wire-based structure to be protected and tested by the method of Gross in view of Heimann in order to further protect the metal wire-based structure.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8,559,010, hereinafter Gross) in view of Heimann et al. (US 6,010,985, hereinafter Heimann) as applied to claims 14, 17, 18, 21, 25, 27, 28 and 30-39 above, and further in view of Perez et al. (US 5,646,400, an IDS reference, hereinafter Perez).
The disclosure of Gross in view of Heimann is relied upon as set forth above. 
Gross teaches the material/indicator in the coating composition changes color or luminesces in response to corrosion, which means the material modifies its absorption spectrum, as described above.
Gross in view of Heimann fail to teach the modifying of the absorption spectrum is effected by coordinative bind of the indicator material to a metal cation, specifically an iron cation, or the indicator is 1,10-phenanthroline.
However, Perez teaches color-responsive corrosion detection compositions for coating optical fibers and methods thereof where a color respective redox chemical is provided to trigger a color change or response upon contact of Fe(II) ions from corroding iron or steel (abstract and col. 3 lines 12-53).  1,10-phenanthroline is taught as an exemplary compound for detecting corrosion of iron, which would be expected to form a complex with the iron ions from corrosion and thus trigger the color change.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide 1,10-phenanthroline as taught by Perez the color changing material/indicator in the method and composition of Gross in view of Heimann in order to obtain a corrosion detection composition and method thereof suitable for detecting corrosion of iron and/or steel metal structures.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8,559,010, hereinafter Gross) in view of Heimann et al. (US 6,010,985, hereinafter Heimann) as applied to claims 14, 17, 18, 21, 25, 27, 28 and 30-39 above, and further in view of Sohal (US 7,253,217).
The disclosure of Gross in view of Heimann is relied upon as set forth above. 
Gross in view of Heimann teaches the corrosion protection agent further comprises a thixotropicizing agent (the grease/gel composition of Heimann provided as the base of the coating composition of Gross comprises a thickener component with a base oil to produce the gel/grease’s a semi-fluid or solid structure, meaning the grease/gel is rendered thixotropic by the addition of the thickener and the thickener is a thixotropic agent), as described above. Heimann teaches the thickener comprises a thermoplastic (col. 3 lines 34-46).
Gross in view of Heimann fails to teach the thermoplastic thixotropicizing agent/thickener is a thermoplastic elastomer.
However, Sohal teaches gel compositions comprising an oily base and an organic polymeric gelling agent/thixotropic agent (abstract), where the polymeric gelling agent comprises a thermoplastic elastomer (col. 3 line 3 to col. 4 line 10). In essence, Sohal teaches thermoplastic elastomers as well-known thickeners/thixotropicizing agents for gelling base oil-containing compositions such as that disclosed in Heimann.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a thermoplastic elastomer thickener/gelling agent as taught by Sohal as the thermoplastic thickener/gelling agent in the method and composition of Gross in view of Heimann in order to obtain a sufficiently thickened and gelled gel/grease coating composition suitable for coating and protecting a metal structure.
Response to Arguments
Applicant's arguments filed 07/29/2020 regarding the 103 rejection(s) based on Gross et al. (US 8,559,010) in view of Heimann et al. (US 6,010,985) have been fully considered but they are not persuasive.  
Applicant argues (pages 7-8 of the present response) the combination of Gross et al. in view of Heimann et al., specifically substituting the indicator-inclusive coating of Gross et al. with the grease/gel of Heimann et al., results in a composition devoid of a corrosion inhibitor contrary to that claimed since Heimann et al.’s grease/gel does not include a corrosion inhibitor.  This argument is not persuasive because it misinterprets the substitution set forth in the 103 rejection of record.  The 103 rejection of Gross et al. in view of Heimann et al. sets forth at the time of the effective filing date it would have been obvious to provide Heimann et al.’s corrosion resistant gel/grease-based composition as the base composition of the coating material having an indicator/optical properties that change in response to corrosion and suitable for applying to the surface of Gross et al.  Note that Gross et al. teaches the coating material is in the form a paint, a primer, or other coating material suitable for application onto a structure (col. 4 lines 54-60) and the coating material also comprises an indicator that changes color/fluorescence in response to corrosion.  The disclosed “paint”, “primer”, and “other coating material” are the broad base compositions of Gross et al., and the indicator is added to these base compositions.  The 103 rejection of record sets forth substituting the grease/gel of Heimann et al. as the “other coating material” base composition of Gross et al., and the final composition even after combining Gross et al. and Heimann et al. still comprises a corrosion indicator.  In other words, the 103 rejection of record merely substitutes the base composition, or “form” or matrix, of the coating material of Gross et al. with the base composition of Heimann et al. (i.e., provide Heimann et al.’s grease/gel as the the “other coating material” of Gross et al. in order to obtain an alternate corrosion indicating coating composition under the broad “other coating material” of Gross et al.).  The 103 rejection of record certainly does not suggest or intend to suggest removing the corrosion indicator as presently alleged by Applicant.  
Applicant argues (pages 8-9 of the present response) the claimed combination of reference changes the principle of operation since a person of ordinary skill in the art would not substitute a paint or primer with a grease or gel in view of the two sets of materials having different properties employed for different applications.  Applicant further cites the primary application of Gross et al. is for interior regions of aircraft, and a person of ordinary skill in the art would not employ the grease/gels of Heimann et al. as surface coatings for the aircraft frame of Gross et al. in view of them being unsatisfactory replacements for solid paint and primer coatings.  These arguments are not persuasive because Gross et al. has more broad requirements of the coating material than that presently alleged.  Gross et al. teaches the coating material may be in the form a paint, a primer, or other coating material, and merely requires the coating material be suitable for application onto a structure (col. 4 lines 54-60).  This disclosure of requirements is very broad since the “other coating material” is not merely limited to dry paints/primers as argued, and the base requirement/function disclosed is that the coating material be capable or suitable for application onto a structure (“... that may be applied to at least that portion of the structure that is to be in inspected” col. 4 lines 56-60), which the grease/gel of Heimann et al. substituted therein as the other coating material of Gross et al. fulfills (Heimann et al. teaches a gel or grease composition for imparting improved corrosion resistance suitable for coating metallic structures susceptible to corrosion, including wires and strands as well as automotive/vehicle uses,  abstract and col. 2 lines 24-50).  Further note that Gross et al. is not merely limited to aircraft structures as alleged, and actually has more broad uses that could be improved and suitable for combination with the grease/gel of Heimann et al. (Gross et al. further teaches examples of the structural assembly are well-known metal-containing structures, e.g., aircraft, vehicles, buildings, etc., col. 1 lines 14-19 and col. 4 lines 29-53).  In any event, Applicant has also not objectively demonstrated the grease/gel of Heimann et al. has detrimental properties that would inherently migrate, i.e., creep, and/or inherently be affected by or even subject to variations in temperature and pressure while in interior structure(s) of an aircraft as presently alleged by Applicant.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
Applicant further argues (page 9-10 of the present response) Gross et al. does not teach or suggest the presence of a boundary surface as presently claimed since Gross et al. requires glue or other fixing means for attaching/mounting the fibers onto the coating, which amounts to a boundary surface between the light-transmissive element and corrosion protection agent not existing.  Applicant further argues Gross et al. does not teach or suggest reflecting at least a portion of a light beam at the at the boundary surface back into the light-transmissive element since a “coincident” relationship as taught in Gross et al. is not the same as attached or mounted, and the reference’s term “coincident” does not preclude the presence of an air gap between the optical fiber and the structure.  These arguments are not persuasive because the dictionary meaning of the term “coincident” is contradictory to Applicant’s arguments.  The term “coincident” is an adjective that means 1) happening at the same time; 2) coinciding, or occupying the same place or position; 3) exactly corresponding; 4) in exact agreement.  In light of the dictionary definition(s) of the term, a person of ordinary skill in the art would understand and envisage the optical fiber and coating are in intimate contact with one another.  In any event, a person of ordinary skill in the art reading and practicing the teachings of the reference (e.g., those at col. 5 line 9 to col. 6 line 54 of Gross et al.) would also be motivated to place the optical fiber as close as possible to the coating in order to obtain the strongest optical signal possible for the detection of corrosion. 
Regarding Applicant’s argument that Gross et al. fails to teach or suggest reflecting a light beam at the boundary surface back into the light-transmissive element, further note that Fig. 2 of Gross et al. demonstrates the relationship of the light/optical signals of the optical fiber and corrosion indicative coating.  Note the double-ended arrows of the figure (circled below) illustrate the reflection of light, e.g., optical signals, between the optical fibers 26, corrosion indicative coating 24 at the gratings 28 along the optical fiber 26: 

    PNG
    media_image1.png
    447
    798
    media_image1.png
    Greyscale

The reference is also silent to the presence of glue or alternate fixing means for the fibers to be attached/mounted to the coating and/or an air gap between the optical fibers and the coating as presently alleged by Applicant.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
Separately regarding the 103 rejection of independent claim 38, Applicant argues (page 10 of the present response) the combination of references fail to teach or suggest a portion of the indicator of the corrosion protection agent is dissolved in the organic component of the corrosion protective agent since Gross et al. cites/incorporates another reference, Liu et al., within its passages of corrosion indicators, where a person of ordinary skill in the art would understand the fluorescent indicator of Liu et al. must be in a dry state, e.g., dried primer, during use.  This argument is not persuasive because the cited Liu et al. reference is merely exemplary of the indicator(s) of Gross et al. and does not take into account to entire/broad scope of all “other coating material” and all “indicator” encompassed by the teachings of Gross et al.  Note the passage of Gross et al. cited by Applicant beings with the term “for example” further indicating any incorporation of the Liu et al. is merely exemplary (“For example, an article by G. Liu, et al. … describes a fluorescent indicator that is florescent under ultraviolet (UV) light in the absence of corrosion, but which becomes non-florescent in response to corrosion.” col. 5 lines 1-2 of Gross et al.).  The rejection of record relies upon Gross et al. in view of Heimann et al., not the teachings of Liu et al.  As similarly described above, Gross et al. teaches the coating material may be in the form a paint, a primer, or “other coating material” suitable for application onto a structure (col. 4 lines 54-60) and the coating, i.e., indicator, is configured to change in color or to luminesce in response to corrosion (col. 3 lines 2-7, col. 4 line 56 to col. 5 line 8).  The entire disclosure of Gross et al. is not strictly limited to dried primers as argued, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to explore and provide other coating materials within the broad scope of the “other coating material” taught by Gross et al., such as coating-capable and corrosion preventing grease/gel of Heimann et al. 
Separately regarding the 103 rejection of claim 39, Applicant (pages 10-11 of the present response) Gross et al. is completely silent on whether the light-transmissive element extends through the corrosion protection agent or not, and a person of ordinary skill in the art would recognize that the paint or primer of Gross et al. is a dry, thin layer that is too thin to accommodate an optical fiber and is therefore not capable of having a light-transmissive element extending longitudinally through it.  These arguments are not persuasive because Gross et al. directly teaches the optical fibers are in optical communication with the coating, where the optical fiber(s) extend along and are mounted to the structure (note, the structure includes the coating on the surface thereon) including extending into and/or through the structure, and/or attached to the coating structure (col. 3 lines 5-9, col. 5 lines 19-28, and col. 8 lines 49-52).  As also similarly described above, the entire disclosure of the coating material of Gross et al. is not merely limited to dry, thin layers of paint or primer as argued, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to explore and provide other coating materials within the broad scope of the “other coating material” taught by Gross et al., such as coating-capable and corrosion preventing grease/gel of Heimann et al.  Furthermore, the reference is also silent to the coating layer being too thin, let alone being thin, as presently alleged by Applicant.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 15, 2021